Citation Nr: 1449888	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to vocational, rehabilitation, and education (VR&E) benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972, from April 1974 to April 1980, from July 1985 to May 1988, from January 2003 to September 2003, and from February 2005 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Kansas City, Missouri.  The Veteran's VA claim file has since been transferred to the Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: sleep apnea at 50 percent, residuals of a low back injury at 40 percent, a right shoulder disability at 20 percent, a left shoulder disability at 20 percent, residuals of a fractured tailbone at 20 percent, right radial nerve radiculopathy at 20 percent, cervical strain at 20 percent, left knee chondromalacia at 10 percent, right knee chondromalacia at 10 percent, left ankle arthritis at 10 percent, tinnitus at 10 percent, asthma at 10 percent, basal cell carcinoma at 10 percent with associated scars, tinea at 10 percent, residuals of hypothyroidism at 10 percent, headaches at 10 percent, and bilateral hearing loss, chronic sinusitis, an anal fissure, hemorrhoids, erectile dysfunction, and another basal cell carcinoma, all non-compensably rated, for a total of 100 percent disabling from July 11, 2008.

2.  The Veteran's non-service-connected disabilities include: allergies, restrictive pulmonary disease, ischemic heart disease, carpal tunnel syndrome, traumatic brain injury (TBI), and depression.

3.  Achievement of a vocational goal is infeasible because of a combination of the Veteran's service-connected and non-service-connected disabilities.


CONCLUSION OF LAW

The denial of vocational rehabilitation benefits was proper, and the criteria for achievement of a reasonably-feasible a vocational goal, for purposes of entitlement to vocational rehabilitation under Chapter 31, have not been met.  38 U.S.C.A.      §§ 3100, 3101, 3102, 3111 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.35, 21.40, 21.52, 21.53, 21.57, 21.197, 21.362, 21.364, 21.420 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate any claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.      § 3.159(b).  Effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed for an individual to substantiate a claim for VR&E benefits is codified at 38 C.F.R.         §§ 21.32, 21.33 (2013). 

In October and November 2011, the VR&E Division provided notice of the process for eligibility for VR&E counseling and services.  Further, a VA rehabilitation counselor met with the Veteran in November 2010 and documented his oral counseling on the same requirements.  Therefore, the Board concludes that the notice requirements including the special notice requirements of 38 C.F.R. § 21.32 (2013) for vocational rehabilitation benefits have been accomplished. 

Further, VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  As such, the Board finds that the duty to assist the Veteran has been fulfilled in this case.

II. Analysis

In this case, the Veteran was denied entitlement to VR&E benefits in December 2011.  It was noted that the Veteran's disabilities were too numerous and severe for suitable employment.  While the Veteran was enrolled in this program in the past, such enrollment was discontinued, effective January 20, 2009, due to the Veteran's failure to complete his VR&E evaluation.

Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2) (A),(B); 38 C.F.R. § 21.52. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h) (2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the Veteran's disabilities (service and non-service-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible. 3 8 C.F.R. § 21.35(h) (3). 

A veteran, counseling psychologist, or vocational rehabilitation specialist may request a change in the individualized written rehabilitation plan (IWRP) at any time, and a change in the statement of long-term goals may be made when: (1) achievement of the current goal is no longer reasonably feasible, (2) the Veteran's circumstances have changed and/or new information shows that rehabilitation is more likely if a different long-range goal is established, and (3) the Veteran fully participates and concurs.  38 C.F.R. §§ 21.80, 21.94 (2013). 

VA staff shall take required action when the Veteran's conduct and cooperation are not satisfactory, and part of the Veteran's responsibility towards the successful development and implementation of a program of rehabilitation services is to conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(a) (3), (c) (5) (2013). 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the Veteran, unless the case manager determines that mitigating circumstances exist.  In any case in which such services and assistance have been discontinued, VA may re-institute such services and assistance only if the counseling psychologist determines that: (1) the unsatisfactory conduct or cooperation of such veteran will not be likely to recur; and (2) the rehabilitation program which the Veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a) (2013).  Such was the case in February 2009 following the Veteran's first attempt to obtain VR&E benefits, as he failed to complete his VR&E evaluation.

The Veteran filed an additional application for vocational rehabilitation in October 2011.  Subsequent to his claim, he was afforded a screening assessment in November 2010.  At that time, he indicated that he was not working and that he was undergoing a financial hardship.  The Case Manager indicated, however, that it appeared that the Veteran was able to make ends meet. Despite his multiple service-connected and non-service-connected disabilities, it was noted that he did not have significant symptoms which interfered with his daily life and functioning.  Psychologically, his mood was flat and somewhat depressed.  He felt cheated by the Army, and indicated that he did not receive enough money to live on.  Again, however, he indicated that he had $500 leftover each month after he paid his bills.  The Veteran was service connected at 100 percent, and also received Social Security Disability.

The Veteran has requested VR&E assistance so as to complete his Master's in Business Administration (MBA) through the University of Phoenix, where he has a total of eight classes remaining to complete his degree.  Per the December 2011 Counseling Narrative Report, it was noted that, despite his more than 30 years of combined service, he did not serve for 20 years as a commissioned officer, and as such did not receive full military retirement pay following the injury which forced him to separate from the Army.  The Veteran expressed his bitterness with regard to this point.  During his military career, he worked as a Detachment Commander, Operations Officer, Senior Mobilization Officer, and as an Airfield Manager.  He also worked as an infantryman, medic, and field artilleryman prior to achieving officer status.  

The Veteran had one civilian job, working for the City of Overland Park in Kansas, where he was a Construction/Systems Inspector.  When he returned from Afghanistan, the city determined that his disabilities were too severe for continued employment, and he was provided a severance package upon his retirement.  He had not worked since that time.  When asked if he could work a "regular" job, he responded that he could on some days.  He also stated that he was used to making $107,000 per year, and that he was unwilling to take "just any job."

The Vocational Rehabilitation Counselor indicated that the Veteran was 60 years of age and married.  He and his spouse were raising his four-year-old grandson.  He graduated from high school and thereafter joined the Army (ultimately medically discharged from the Army Reserves in 2008).  

Upon the completion of a Career Scope assessment, which is a standardized and timed interest and aptitude assessment for career guidance, his results ranged from below average (numerical aptitude) to above average (special aptitude), with most categories in the average range (including verbal and general learning).  These results indicated that he possessed the academic ability to be successful in a college setting.  Since the Veteran also had a Bachelor of Science (BS) degree, his below average score in numerical aptitude was suspicious, especially since he had a certificate in drafting and a BS degree in Construction Management.  It was noted that his depression may have affected his ability to concentrate and may have skewed the results.

His interest inventory did not show a strong area in any of the 12 evaluated categories.  He appeared to be very depressed and on the verge of anger.  He expressed resentment at the government for using soldiers and then kicking them out.  He denied the need for psychiatric counseling, as well as suicidal ideation.

The Veteran's physical disabilities posed limitations of many tasks, to include heavy lifting/carrying, pushing/pulling, climbing/balancing, fingering, kneeling/stooping/crawling, reaching overhead, prolonged walking/standing, twisting/turning, working in extreme cold, working from high places, and working in cluttered, slippery surfaces.  Most of these hindrances were caused by service-connected disabilities.  His sleep apnea resulted in limitations such as fatigue and alertness.  Due to hearing loss, he was unable to work in noisy environments or where machinery is used.  His pulmonary problems prevented him from working in environments which contained dust, pollen, odors, fumes, and toxic conditions.  His psychiatric conditions posed problems with working at fast pace or following instructions.  While he had reliable transportation, he again stated that he was unable to meet his financial obligations, despite the fact that he generated $5236 per month in addition to his spouse's income (who is an accountant).

The Veteran met the criteria for an employment handicap due to the fact that his service-connected disabilities contributed in substantial part to his vocational impairment, and it was determined that the Veteran was not able to overcome this impairment through further education, transferable skills, or obtaining/maintaining suitable work.  See 38 C.F.R. § 21.51.  In addition, several serious employment handicaps existed, to include a high number of disabling conditions attributed to the Veteran, the severity of these conditions, negative attitudes toward the disabled, chronic pain, long/substantial periods of unemployment, a pattern of reliance on government support programs, and his age.  As such, it was determined that a serious employment handicap existed.  See 38 C.F.R. § 21.52.  Due to these barriers, it was found that the Veteran was entitled to VR&E benefits.  

However, the Vocational Rehabilitation Counselor determined that it was not feasible for the Veteran to achieve his vocational goal.  In support of that decision, it was noted that the Veteran's disabilities were too numerous and severe to even identify a vocational goal.  Further, his 100 percent VA disability rating, coupled with his disability status with the Social Security Administration, was evidence that employment was not feasible.  While he continued to have health issues and received medical services from VA and private providers, it was determined that these conditions would not improve due to the Veteran's age and the severity of his disabilities.  Though the Veteran may have some days in which he would be able to work, these periods would not be consistent to the point that an employer would hire him.

Based upon this assessment, as well as other documents currently of record to include telephone reports and prior case management screens, the Board finds that VA's determination that the Veteran's program objective was not reasonably feasible under the facts of the case was appropriate.  The record establishes that the Veteran has serious physical limitations, and that he may have difficulty following direction and keeping up with the pace of employment for psychiatric reasons.  As noted above, in order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h) (2).  Here, the Veteran's disabilities, and the severity thereof, were so numerous that a vocation goal could not be obtained after extensive screening.  Per the Vocational Rehabilitation Counselor, a vocational goal could not be identified.  According to VA regulations, this occurs when the effects of the Veteran's disabilities (service and non-service-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h) (3). 

While the Board acknowledges the Veteran's sincere belief that his disabilities do not preclude him from obtaining employment, the Board ultimately agrees with the assessment that, until such time as the Veteran is able to demonstrate the ability to undergo the physical rigors of employment, as well as the ability to follow orders and direction, the achievement of a vocational goal is not reasonably feasible. 

As noted in the preceding section, VA has fulfilled its obligation to assist the Veteran in pursuing a vocational goal.  In addition, VA has demonstrated a willingness to work with the Veteran through multiple employment screenings and assessments.  The Board discerns no evidence of an interest on the part of the rehabilitation counselor other than assessing the feasibility of the Veteran's rehabilitation and employment goals.  

The Board has also considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, 
and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  As such, the denial of benefits was proper.









ORDER

The denial vocational, rehabilitation, and educational benefits under the provisions of Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


